Citation Nr: 0323629	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  99-06 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a higher evaluation for residuals of a 
cold injury of the right foot, currently rated 20 percent.  

2.  Entitlement to a higher evaluation for residuals of a 
cold injury of the left foot, currently rated 20 percent.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a friend



ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to June 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that granted service connection for cold 
injury residuals of the right and left feet and rated the 
disorder of each foot as 10 percent disabling.  The veteran 
disagreed with the evaluations assigned, and this appeal 
ensued.  A June 2003 rating action increased the evaluations 
to 20 percent for each foot, effective from May 5, 2003, and 
the veteran has expressed a desire to continue his appeal.  

When this case was previously before the Board in December 
2000, it was remanded to the RO for additional development.  
Following the additional development, the RO continued the 
evaluations assigned.  


REMAND

In July 2000, the veteran and his friend offered sworn 
testimony before a Veterans Law Judge in Washington, D.C.  A 
transcript of that hearing is of record.  However, the 
Veterans Law Judge who conducted the hearing left the Board 
before a final decision could be entered.  The law requires 
that the judge who conducts the hearing on an appeal must 
participate in making the final determination of the appeal.  
38 U.S.C.A. § 7107(c) (West 2002).  Accordingly, the Board in 
correspondence dated in July 2003 offered the veteran another 
opportunity for a hearing before the Board.  In August 2003, 
the veteran requested that he be accorded a hearing before a 
Veterans Law Judge at the RO (Travel Board hearing).  

In order to accord the veteran due process of law, this case 
is REMANDED to the RO for the following action:  

The veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
the RO.  If the requested hearing is 
held, the case should be processed in 
accordance with the usual procedures 
following such hearings.  

The purpose of this REMAND is to afford the veteran a 
hearing.  The Board intimates no opinion as to the merits of 
the case.  The veteran need take no further action until he 
is notified by the RO regarding the hearing that he has 
requested.  However, he has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 




remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



